                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 STEPHEN MICHAEL WEST,                            )
                                                  )          CAPITAL CASE
            Plaintiff,                            )
                                                  )
 v.                                               )          NO. 3:19-cv-00006
                                                  )
 TONY PARKER, et al.,                             )
                                                  )
            Defendants                            )

                                              ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss. (Doc. No. 12.) Plaintiff

has filed a Response in Opposition (Doc. No. 17), and Defendants have replied in further support

of their motion. (Doc. No. 20.) For the reasons set forth in the accompanying Memorandum

Opinion, Defendants’ motion (Doc. No. 12) is GRANTED, and this case is DISMISSED in its

entirety.

        Count 2 is dismissed on the basis that it is not ripe for review. Accordingly, dismissal of

Count 2 is without prejudice. In all other respects, this dismissal is with prejudice.

        Plaintiff’s Motion for Status Conference (Doc. No. 22) is DENIED as moot.

        This is the final Order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).

        IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE
